Case 2:21-cv-02417-JTF-cgc Document1 Filed 06/17/21 Pageiof6é PagelD1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TENNESSEE
Eastern (Jackson) DIVISION

Sf Western(Memphis) DIVISION

‘Tonn; e Na lone Ward

)
)
Plaintiff. )
)

ei Ie

No.

ant.

 

COMPLAINT

 

Tals action is
that apply):

brought for discrimination in employment pursuant to feheck oniv those

Title Vil of the Civil Rights Act of 1964, as codified, 42 U.S.C. 88 2640
to 2000e-17 (amended ia 1972, 1978 and by the Civil Rights Act of 1991,
Pub. L. No. 102-166) (raze, cator, gender, religion, national origin).
NOTE: In order to bring a suit in federal district court under Title Pi
you must first obtain a vight to sue letter from the Equal Employment
Opportunity Commission.

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. 8s
62] ~ 634 (amended in !984, 1990, and by the Age Discrimination in
Employment Amendments of 1986. Pub. L. No. 92-592. the Civil Rights
Act of 199], Pub. L. No. 102 -166)

NOTE: In order io hring a suit in federal distric! court under the ge
Discrimination in Exployvimer Act, you asst firs: file charges with the
Equal Employment Opporsinity Commission.

Americans with Disabilities Aci of 1999. as codified, 42 U.S.C. 8§ 12112
~ 12117 (amended by the ADA Amendments Acts of 2008. Pub. {.. No.
110-325 and the Civil Rights Act of 1991, Pub. L. No. 1102-166).

NOTE: In order to bring u suit in sederal district court under the
Americans with Disabilities Act, you must first obtain a right to sue letter
from the Equal Employment Opportunity Commission.
Case 2:21-cv-02417-JTF-cgc Document1 Filed 06/17/21 Page 2of6 PagelD 2

JURISDICTION
2, Jurisdiction is specifically conferred upon this United States District Court by the
aforementioned statutes, as well as 28 U.S.C. §§ 1331, 1343. Jurisdiction may also be
appropriate under 42 U.S.C. $$ 1981, 1983 and 1985(3), as amended by the Civil Rights
Act of 1991, Pub. L. No. 102-166. and any related claims under Tennessee law.
PARTIES

Plaintiff resides at:

1903 Black ontan Due Apt. 202

 

STREET ADDRESS
She\b. | “Vennessee 32119. (: Jo\\B3Z0- Sta
County State Zip Code “Yelephoné Number

Defendant(s) resides at, or its business is located at:

195 NWor 4, Main “Poor GOB
Shelby |

“lennessee SOIO23
C ounty |

State Zip Code

  
  

 

City

NOTE: If more than one defendant, you must list the names, address of each additional
defendant.

 

\ Za

aw
ZZ we

a
5. The address at which I sought employment or was employed by the defendant(s) is:

 

 

tN
Case 2:21-cv-02417-JTF-cgc Document1 Filed 06/17/21 Page3of6 PagelD3

STREET ADDRESS

 

6.

County , City . State Zip Code
The discriminatory conduct of which I complain in this action includes (check only those
that apply)

[| Failure to hire

Li Termination of my employment

a Failure to promote

| | Failure to accommodate my disability

x Unequal terms and conditions of my employment

Ds Retaliation Work Place -
x Other acts(specify,): a Cry Discrimination, Hast te
ThreatS, Sexsal arr assment, etc. \WorK Flace

NOTE: Only those grounds raised in the charge filed with the Equal Employment Opportunity
Conimission can be considered by the federal district cow-t. © | io jzi

7.

It is my best recollection that the alleged discriminatory acts occurred on: 1/2 [2=2I Pr

Date(s) B/a3[IT, Tana, 3fi3]20, 3fie]2, 1[2]2, [isle

2/25/20, © 2-2
I believe that the defendant(s) [PS |20, | e| 20, 12/4 | zo (2/23 |

 

J

KK is still committing these acts against me.

J is not still committing these acts against me.

Defendant(s) discriminated against me based on my:

(check only those that apply and state the basis for the discrimination. For example, if
religious discrimination is alleged, state your religion. If racial discrimination is alleged,
state your race, etc.)

So
Case 2:21-cv-02417-JTF-cgc Document1 Filed 06/17/21 Page4of6 PagelD4

Race \

Color Clack: (ag: Can Decor

Gender/Sex Lema a \ > °

 

Religion

 

National Origin

 

 

AOOCORM oO

Disability

Age. If age is checked, answer the following:

I was born in . At the time(s) defendant(s) discriminated
against me.

I'was[ ] more [ ] less than 40 years old. (check one)

NOTE: Only those grounds raised in the charge filed the Equal Empioyment Opportunity
Commission can be considered by the federai district court.

10. The facts of my case are as follows:
YT was serially assen Wed & harcased by rg di eck regi Sou Whe
And due lo me repr lng the, Gssou le Live: bein ye bai lebe d agaist oy Potton,

Ot member of mab, Zp L etc. No tesalyu duc ky co hued lecesimat, © v

wi \N LT Eked fo\icw Deg t Od Kao, PJ or der pf
Tr Si Rena v w/e (COT on stb date 5 nO resalye7 _ techn
SL Tm Corvhr 05 by hatessea Cac As find PA aie Fi my role \xccus Lp ao Won

 

 

Te Molec we ts asi- ob} \eadeshup
is ccs bredioh <nT |e wi) we Pddess We disuinahn Ghat pe
(Attach additional sheets as necessary
J ym bens siereed rom Vome- ” ave > Fyre tn,
_ NOTE: As additional support for your claim, you may attach to this complaint a copy of the ¥
C2) of 41r
vend us £\ mys sul Unix Laker a Ai su note AG ard me duals vad
work to¥ my Sryry male \adiv:
yer w/ fe

lnger Ten
Tbe
cone
Case 2:21-cv-02417-JTF-cgc Document1 Filed 06/17/21 Page5of6 PagelD5

charge filed with the Equal Employment Opportunity Commission or the Ternmessee Human
Rights Commission.

HH, It is my best recollection that I filed a charge with the Tennessee Hungan Rights
Commission regarding defendant's alleged discriminatory conduct on: (q | \ »| WOU

12. It is my best recollection that I filed a charge with the Equal Employment RO,
Commission regarding defendant's alleged discriminatory conduct on: . \

ae

Only litigants alleging age discrimination must answer Question #13.
13. Since filing my charge of age discrimination with the Equal Employment Opportunity

Commission regarding defendant's alleged discriminatory conduct. (check one):

[| 60 days or more have elapsed

Less than 60 days have elapsed.

14. The Equal Employment Opportunity Commission (check one):

x has not issued a Right to Sue Letter.

| has issued a Right to Sue letter, which I received on
Date

NOTE: This is the date you received the Right to Sue letter, not the date the Equal
Lhiploymeni Opporiuniiy Commission issued the Right 10 Sue letier.

15. Attach a copy of the Right to Sue letter from the Equal Employment Opportunity
Commission to this complaint.

NOTE: You must attach a copy of the right to sue letter from the Equal Employment Opportunity
Commission.

16. I would like to have my case tried by a jury:
a Yes
L No
Case 2:21-cv-02417-JTF-cgc Document1 Filed 06/17/21 Page6of6 PagelD6

WHEREFORE, plaintiff prays that the Court grant the following relief:
| | direct that the Defendant employ Plaintiff, or
L_| direct that Defendant re-employ Plaintiff, or

direct that Defendant promote Plaintiff. or

rder other equitable or injunctive relief as jotows( pase he
ba missable Relal: acon Hock BA hy °s Lervassmart

direct that Defendant pay Plaintiff back pay inthe amountof_
and interest on back pay:

A direct that Defendant pay Plaintiff compensatory damages: Specify the

amount and basis for compensatory damages:
. /™ Dv cS alae Compensation jor
Dini twe HOS .

 

 

   

SIGNATURE OF PLAINTIFF

Date:

Ho
"|

1903 Black Yrontain Drive

Address

  

nr) SBINY
(doi) 830-8894

Phone Number
